18-10122-jlg        Doc 316       Filed 07/11/20 Entered 07/11/20 11:46:49             Main Document
                                               Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 11
PENNY ANN BRADLEY,
                                                                   Case No.: 18-10122 (JLG)
                  Debtor.
---------------------------------------------------------------x

                             ORDER DISMISSING CHAPTER 11 CASE

        Upon the motion of Penny Ann Bradley, the Chapter 11 debtor and debtor-in-possession

(“Debtor”), by her special counsel, seeking entry of an Order, pursuant to 11 U.S.C. §§ 105, 305

and 1112(b), dismissing her Chapter 11 case and granting related relief (“Motion”) [ECF No.

248]; and appropriate notice of the Motion having been given; and upon the objection of Atlas

Union Corp. to the Motion (“Atlas Objection”) [ECF No. 263]; and upon the joinder of NSM82

LLC to the Atlas Objection (“NSM Joinder”) [ECF No. 266]; and upon the opposition of joinder

of Slawomir Konopka to the Atlas Objection and NSM Joinder (“Konopka Joinder”) [ECF No.

272]; and upon the initial hearing held before this Court on April 28, 2020; and upon the letter

dated June 15, 2020 filed on behalf of the Debtor [ECF No. 308]; and upon the letter dated June

16, 2020 withdrawing, inter alia, the Atlas Objection [ECF No. 309]; and upon the letter dated

June 16, 2020 withdrawing, inter alia, the NSM Joinder [ECF No. 310]; and upon the notice

dated June 17, 2020 withdrawing the Konopka Joinder; and upon the hearing held at an

adjourned date of June 18, 2020 (“Hearing”), the record of which is incorporated herein by

reference; and all objections to the Debtor’s request to the dismiss the case being withdrawn; and

this Court having jurisdiction to consider the Motion; and upon all the prior proceedings had

herein; and after due deliberation of all the facts and circumstances; and cause existing for the
18-10122-jlg     Doc 316      Filed 07/11/20 Entered 07/11/20 11:46:49              Main Document
                                           Pg 2 of 2



relief requested; and it appearing that the relief requested is in the best interests of the Debtor and

her creditors; and no additional or further notice being necessary or required; it is hereby

       ORDERED that the Motion is granted; and, it is further

       ORDERED that the Debtor’s Chapter 11 case is dismissed; and, it is further

       ORDERED that, pursuant to section 349 of the Bankruptcy Code, any prior Order of this

Court shall survive the dismissal of this case, and this Court shall retain jurisdiction to adjudicate

any dispute concerning the implementation of, or to enforce, the foregoing; and, it is further

       ORDERED that, within ten days of the entry of this Order, the Debtor shall pay to the

United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) and 31

U.S.C. § 3717 and simultaneously provide to the United States Trustee an appropriate affidavit

indicating the cash disbursements for the relevant period; and, it is further

       ORDERED, that the motion to convert filed by the Office of the U.S. Trustee is hereby

deemed moot; and, it is further

       ORDERED, that the Court shall retain jurisdiction over any disputes regarding any

settlement stipulations entered into by the Debtor and the creditors during the pendency of the

Debtor’s Chapter 11 case; and, it is further

       ORDERED that the Debtor is authorized and directed to take such actions, execute such

documents, and expend such funds as may be necessary to effectuate the terms and conditions of

this Order.

Dated: July 11, 2020
       New York, New York
                                                       /s/   James L. Garrity, Jr.
                                                       Honorable James L. Garrity, Jr.
                                                       United States Bankruptcy Judge
